Citation Nr: 0730102	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected residuals of low back injury 
with deformity of the coccyx.  

2.  Entitlement to service connection for neuropathy of the 
right leg, secondary to service-connected residuals of low 
back injury with deformity of the coccyx.  

3.  Entitlement to service connection for neuropathy of the 
left leg, secondary to service-connected residuals of low 
back injury with deformity of the coccyx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April (neuropathy 
of the left leg) and September (depression and neuropathy of 
the right leg) 2004 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A motion to advance the case on the docket was granted by a 
Veterans Law Judge in September 2007, due to the veteran's 
advanced age pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Depression was not manifested during service, a psychoses 
was not shown to a compensably disabling degree within one 
year of separation from active duty service, and there is no 
competent medical evidence that depression was either caused 
or aggravated by the veteran's service-connected low back 
disability.

2.  The competent medical evidence is against finding that 
the veteran has neuropathy of either his right or left leg 
which is related to service or linked to his service-
connected low back disability.


CONCLUSIONS OF LAW

1.  Depression was neither incurred nor aggravated by 
military service, and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).


2.  Neuropathy of the right leg was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

3.  Neuropathy of the left leg was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  See December 2004 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).


Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, if certain chronic diseases (here, other 
organic diseases of the nervous system and psychoses) become 
manifest to a compensable degree within one year after 
service, such diseases may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu, supra.


With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Factual Background

The service medical records, to include the reports of the 
veteran's January 1952 enlistment examination and November 
1953 separation examination, make no mention of either any 
psychiatric or neurologic problems or diagnoses.  He was, 
however, after complaints of continuous back pain for two 
weeks, hospitalized in July 1953 after being diagnosed as 
having coccyodynia.  He added that six or seven months 
earlier he had suffered severe low back pain as a result of a 
lifting-related injury.  

The report of a November 1990 private arterial peripheral 
vascular evaluation of the veteran's lower extremities shows 
that the veteran was complaining of right heel discomfort 
together with numbness.  No hemodynamically significant 
arterial lesions were demonstrated in the lower extremities.  


An April 1995 VA spine examination report shows that the 
veteran provided a history of an in-service back injury, as 
well as two (1954 and 1968) post-service motor vehicle 
accidents.  Lumbosacral strain with chronic low back pain and 
probable intermittent paravertebral lumbar muscle spasm not 
likely related to the documented condition requiring [in-
service] hospitalization was diagnosed.  The reporting 
physician added that if the injury involving the lifting six 
months prior to the hospitalization could be substantiated, a 
loose association could be established with the diagnosed 
lumbosacral strain.  The presence of bilateral leg neuropathy 
was not reported.  

A June 1997 VA outpatient treatment record notes complaints 
of left leg pain.  

January 1998 VA spine examination findings noted that 
sensation in the lower extremities was intact.

Service connection for lower back injury residuals was 
granted by the RO in August 1998; a 10 percent rating was 
assigned.  It was later increased to 40 percent in March 
2000.

A January 1999 VA clinic progress note shows that veteran 
complained of increased back and bilateral leg pain.  
Bilateral straight leg testing at 45 degrees was positive.  
Lumbar spine muscle spasm was palpable.  

The report of a January 2000 VA spine examination includes a 
diagnosis of chronic non-radicular low back pain which 
appeared to be soft tissue in origin.  

A January 2001 VA outpatient treatment record includes a 
diagnosis of "[p]ossible" depression.  

The report of a March 2001 VA spine examination report 
reveals that the veteran complained of low back and right leg 
pain.  Examination showed, in pertinent part, diminished 
sensation throughout the right lower extremity.  Advanced 
degenerative changes in the lumbar area with spinal stenosis 
was diagnosed.  Also diagnosed was arterial insufficiency of 
the lower extremities, particularly the right.  This was 
noted to have been confirmed by sonogram testing.  The 
examiner opined that the veteran's leg condition was 
principally due to the arterial insufficiency, although the 
low back condition is a condition which has aggravated his 
lower extremity disorder.  The examination was noted to have 
been afforded the veteran during a period of quiescent 
symptoms.

An August 2001 addendum supplied by the physician who 
examined the veteran in March 2001 shows that he commented 
that 1) the baseline manifestations of arterial insufficiency 
are claudication and cold legs and feet; 2) pain in the legs 
at rest constituted increased manifestations which were 
proximately due to the service-connected back disorder; and 
3) either arterial insufficiency or spinal stenosis can cause 
leg pain on ambulation but the combination of the two 
conditions tend to increase manifestations of either 
condition.  

A VA physician indicated as part of a January 2002 outpatient 
medical record that he concurred with the veteran's vascular 
surgeon that the veteran's right leg weakness did not seem to 
occur because of arterial insufficiency.  

A March 2002 letter from a private physician, Dr. Anderson, 
shows that the veteran had complained of right leg pain.  He 
opined that no lower extremity vascular occlusive disease was 
present to account for the veteran's symptoms.  He added that 
he believed that the veteran's symptoms were neurogenic in 
origin.  

The veteran submitted a claim in June 2003, essentially 
arguing that his bilateral leg disorder was neurological in 
origin.  See VA Form 21-4138.  The Board parenthetically 
notes that entitlement to service connection for disability 
of the lower extremities to include arterial insufficiency 
was denied by the RO in November 2001.  The veteran did not 
perfect an appeal.  This instant claim, based on the alleged 
presence of a neurological component, constitutes a distinct 
and separate claim.  

A July 2003 letter from a VA physician, Dr. R., shows that he 
claimed to follow the veteran for primary care.  He opined 
that the veteran's "leg pain" was "secondary" to his 
service-connected back disorder.  


The veteran was afforded a VA neurological disorders 
examination in March 2004.  The examiner, who previously 
examined the veteran in March 2001, reviewed the veteran's 
claims folder, took the veteran's medical history, and 
examined the veteran.  The examiner acknowledged the above-
reported private medical opinion supplied by Dr. R.  The 
veteran complained of back and bilateral leg pain.  He also 
complained of bilateral leg numbness.  The diagnosis was 
degenerative intervertebral disk disease of the lumbar spine 
with a right S1 radicular irritation.  The examiner added 
that there was "no clinical evidence of frank neuropathy of 
either lower extremity."  He added that the "only 
impairment" of the veteran's lower extremities was sensory 
hypesthesia of the lateral border of the right foot which was 
related to the radicular irritation.  The examiner also, in 
acknowledging that a private vascular surgeon, Dr. Anderson, 
had essentially opined that the veteran did not have any 
lower extremity vascular disease, deemed his prior diagnosis 
of vascular insufficiency to be incorrect.  

The veteran submitted a claim for entitlement to service 
connection for depression, as secondary to his service-
connected low back disability, in April 2004.  See VA Form 
21-4138.  

A May 2004 VA psychiatric general outpatient treatment note 
shows that the veteran was referred by Dr. R.  The veteran 
denied any prior psychiatric hospitalizations or treatment.  
Diagnoses of major depressive disorder and anxiety disorder 
were supplied.  

A May 2004 VA primary care note shows that the veteran 
complained of worsening back and leg weakness.  

As part of a July 2004 letter, Dr. R. (as noted, the 
veteran's primary care provider) indicated that the veteran 
had "radio-graphically demonstrated degenerative changes in 
his lumbosacral spine.  Secondary to degenerative lumbosacral 
spine condition he suffers from chronic leg pain and because 
of the chronic pain, he also suffers from depression."  


Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for depression, and for 
neuropathy of the right and left legs (all secondary to 
service-connected residuals of low back injury with deformity 
of the coccyx) is not warranted.

Depression

Concerning the claim for service connection for depression, 
secondary to a service-connected low back disability, as 
noted above, "possible" depression was diagnosed in 2001 
(almost 50 years following the veteran's service separation), 
and major depressive disorder and anxiety disorder was 
diagnosed in 2004.  

The Board acknowledges that the veteran's VA primary care 
physician, Dr. R., has submitted an opinion which essentially 
finds an etiological relationship between the veteran's 
"chronic pain" caused by his service-connected low back 
disorder and his diagnosed depression.  However, this 
physician is not shown to have supported the opinions with 
sufficient clinical and objective evidence.  For example, Dr. 
R., in his supplying this opinion, is not shown to have taken 
into account the records of prior medical treatment; thus, 
the opinion is not fully informed.  Green, supra.  The Board 
finds this opinion to be inadequate as it is not supported by 
clinical evidence.  Black, supra.  This opinion, in effect, 
is dubious at best.  To this, the Board notes that Dr. R. 
referred the veteran for VA psychiatric evaluation in May 
2004, at which time major depressive disorder and anxiety 
disorder were both diagnosed.  However, the examining 
psychiatrist did not relate these diagnosed psychiatric 
disorders to any other disorder, to include the veteran's 
service-connected low back disorder.  

The only other evidence in support of the claim are the 
veteran's own statements, to the effect that his claimed 
depression is related to his service-connected low back 
disability.  However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra; see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board observes that while depression has been diagnosed 
this diagnosis was first made in, at the very earliest, 2001, 
many years following the veteran's 1953 service separation.  
Also, a psychoses has not been diagnosed.  Thus, presumptive 
service connection may not be granted pursuant to 38 C.F.R. 
§§ 3.307, 3.309.  

Neuropathy of the Right and Left Leg

Relating to the claim for service connection for right and 
left leg neuropathy, secondary to a service-connected low 
back disability, as noted above, in March 2001 a VA 
orthopedic examiner noted the presence of diminished 
sensation throughout the right lower extremity.  Advanced 
degenerative changes in the lumbar area with spinal stenosis 
and arterial insufficiency of the lower extremities were also 
diagnosed.  The examiner opined that the veteran's leg 
condition was principally due to the arterial insufficiency, 
although the low back condition is a condition which has 
aggravated his lower extremity disorder.  This examiner 
supplied an addendum in August 2001, reporting that, in 
pertinent part, pain in the legs at rest constituted 
increased manifestations which were proximately due to the 
service-connected back disorder.  

As also reported, both VA and private physicians later 
essentially concurred that the veteran had no lower extremity 
vascular occlusive disease [arterial insufficiency] to 
account for the veteran's symptoms.  

In addition, following being afforded a VA neurological 
examination in March 2004, the examining physician opined 
that there was "no clinical evidence of frank neuropathy of 
either lower extremity."  He added that the "only 
impairment" of the veteran's lower extremities was sensory 
hypesthesia of the lateral border of the right foot which was 
related to the radicular irritation.  


The Board is mindful of the opinions supplied by the 
veteran's primary VA physician, Dr. R., in July 2003 (where 
he opined that the veteran's "leg pain" was "secondary" to 
his service-connected back disorder, and in July 2004, when 
he opined that the veteran suffered from "chronic leg pain" 
as a result of his service-connected back disability.

As was the case above however (in the discussion concerning 
the veteran's claim for depression), Dr. R. is not shown to 
have supported the opinions with sufficient clinical and 
objective evidence.  For example, Dr. R., in his supplying 
this opinion, is not shown to have taken into account the 
records of prior medical treatment; thus, the opinion is not 
fully informed.  Green, supra.  The Board also finds this 
opinion, like the one supplied concerning the veteran's 
depression claim, to be inadequate as it is not supported by 
clinical evidence.  Black, supra.  This opinion, like the one 
concerning a nexus between the veteran's claimed depression 
and his service-connected low back disability, in the opinion 
of the Board, is, at best, questionable.  

Furthermore, and of particular note, a VA physician, after 
having had reviewed the medical record and examined the 
veteran, opined in 2004 that there was "no clinical evidence 
of frank neuropathy of either lower extremity."  

In summary, the medical evidence of record does not 
demonstrate that the veteran has a currently diagnosed right 
or left lower extremity neuropathy.  Service connection 
cannot be established without a current disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges the veteran's complaints, and medical diagnoses 
reflective of, bilateral lower extremity pain, but notes that 
pain in and of itself, without any underlying pathology, is 
not a disability for VA compensation purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  Therefore, 
the Board finds that the veteran does not have a current 
bilateral lower extremity neuropathy disability for VA 
compensation purposes.  As such, entitlement to service 
connection for a right and left lower extremity neuropathy, 
as secondary to the veteran's service-connected residuals of 
low back injury with deformity of the coccyx, is not 
warranted.


While not pled as such, the Board also finds that presumptive 
service connection is not warranted for "other organic 
diseases of the nervous system" (see 38 C.F.R. § 3.309) 
because there is no competent evidence showing compensably 
disabling neuropathy of the either the veteran's right or 
left lower extremity within the first year following 
separation from active duty.  

The Board considered the veteran's sincerely held opinions 
that these disorders are related to his service-connected low 
back disability.  The veteran, however, is not trained in the 
field of medicine.  Hence, he is not competent to offer an 
opinion which requires specialized training.  Espiritu, 
supra.  
 
In reaching each of the foregoing decisions the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in his, the benefit-of-the-doubt rule is not applicable.  The 
appeal as to these issues must be denied.  38 U.S.C.A. 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for depression secondary to 
service-connected residuals of low back injury with deformity 
of the coccyx is denied.  

Entitlement to service connection for neuropathy of the right 
leg secondary to service-connected residuals of low back 
injury with deformity of the coccyx is denied.  

Entitlement to service connection for neuropathy of the left 
leg secondary to service-connected residuals of low back 
injury with deformity of the coccyx is denied.  



____________________________________________
MARTI N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


